Citation Nr: 0009162	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-16 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with mild spondylolisthesis, scoliosis, and degenerative disc 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  The rating decision denied the claim 
of the veteran of entitlement to an increased evaluation for 
his back condition.  The veteran submitted a notice of 
disagreement with that rating decision in March 1997.  
Subsequently in March 1997, the RO provided him with a 
statement of the case.  The veteran filed his substantive 
appeal in May 1997.  Supplemental statements of the case were 
issued to the veteran in October 1998, February 1999, and 
June 1999 as additional evidence was received into the 
record.


FINDINGS OF FACT

The veteran's low back strain with mild spondylolisthesis, 
scoliosis, and degenerative disc disease is characterized by 
bulging discs at L4-L5 and arthropathy of the vertebral 
facets at L4-L5 and L5-S1, chronic pain, moderate limitation 
of motion with pain, and functional loss because of pain.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for low back strain 
with mild spondylolisthesis, scoliosis, and degenerative disc 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71, Diagnostic Codes 5292, 
5293, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran injured his back during service.  Service medical 
records documented that in July 1972, the veteran was seen 
for back pain after having been in an automobile accident 
while on leave earlier in that month.  The report of a 
September 1980 VA examination documented that the veteran 
gave a history of having injured his low back and neck during 
the automobile accident.  A June 1996 VA examination report 
suggested that the veteran gave a history of having sustained 
during the accident only a small puncture wound to the right 
side of his back, for which he was told surgery was not 
required.  (Both VA examination reports indicated that the 
veteran said that he had been treated in a hospital in 
Lynchburg, Virginia and, while still on leave, by his 
civilian physician after the accident.  However, the claims 
file did not include records of that treatment.)  
Subsequently during service, the veteran was treated for back 
pain.  Noting that the veteran complained of having had a 
recurrent, dull ache in his back since the automobile 
accident, a February 1993 clinical summary stated an 
impression of chronic intercostal and paravertebral strain.  
Muscle tenderness in the right flank and lower right 
intercostal spaces was observed on examination.  It was noted 
that the muscle tenderness was increased when the veteran 
breathed deeply, bent forward at the waist, or rotated his 
spine to the left.  The note appeared to say that the veteran 
was prescribed a pain medication.  An April 1973 clinical 
record stated that the veteran sought treatment for pain in 
his right flank and back after lifting materials the day 
before.  Tenderness over the right paraspinal area in the 
thoracic and upper lumbar regions and a slight amount of 
muscle spasm were identified on examination, the result of 
which was an impression of recurrent strain.  The veteran was 
prescribed Valium (diazepam).  The veteran's August 1973 
separation examination report was negative for 
musculoskeletal disorders and recorded no complaints by the 
veteran pertaining to his back.

The record indicated that several years after his separation 
from service, the veteran sought treatment for his back and 
neck.  The claims file contained a note prepared by the 
veteran's private physician, Dr. Keefer, in July 1980 stating 
that the veteran had been treated in 1972 for a back and neck 
injuries and that he was now in the midst of a flare-up of 
those injuries.

Also in July 1980, the veteran filed a claim of entitlement 
to service connection for back and neck injuries.  A rating 
decision dated in December 1980 granted the veteran service 
connection for recurrent low back strain with muscle spasm 
and evaluated the condition as 20 percent disabling.  It 
denied service connection for a neck injury. 

A September 1980 VA examination was conducted in conjunction 
with the veteran's July 1980 service connection claim.  The 
veteran gave a history of having not worked since July 1980 
because of a workforce reduction and of having worked as an 
accountant for 10 years prior to that time.  It was observed 
that the veteran used a brace, which the veteran told the 
examiner he had been using since January 1980.  X-rays of the 
lumbosacral spine taken for the examination revealed a slight 
straightening of the normal lordotic curvature, no evidence 
of fracture, and well-maintained disc spaces.  The veteran 
exhibited the ability to bend forward only to 90 degrees and 
to bend to each side only to 50 degrees.  The examination 
report stated findings of arthralgia of the low back and 
neck, both with muscle spasm.

The veteran was next examined by VA in September 1982, in 
conjunction with a claim he had filed for an increased rating 
of his service-connected low back condition.  It was noted 
that the veteran gave a history of having been a track worker 
for a railroad for the past 2 years.  The examination report 
indicated that the veteran exhibited normal motion of the 
spine, that there were no abnormal neurological or other 
physical findings, and that range of motion of the spine was 
normal.  The examination report also stated x-rays of the 
lumbosacral spine taken for the examination were normal.  
However, the radiological report itself stated that there 
appeared to be spondylolysis, without spondylolisthesis, at 
the L5 level although vertebral bodies and disc spaces were 
well preserved.  The diagnosis of the examiner was history of 
low back strain, sequel to automobile accident.

A rating decision dated subsequently in September 1982 
continued the evaluation of the veteran's low back condition 
at 20 percent through June 1982 and reduced the evaluation to 
noncompensable from July 1982.  

Additional evidence was submitted after this determination.  
A record prepared by Dr. Bowen submitted in November 1983 
showed that in February 1982, the veteran continued to have a 
diagnosis of low back strain.  A letter from a physical 
therapist dated and submitted in November 1983 stated that 
she had given therapy to the veteran from December 1982 to 
January 1983 on referral from Dr. Bowen and that the veteran 
would probably benefit from further physical therapy. Also in 
November 1983, the veteran testified at a personal hearing.  
He described various symptoms that he said accompanied his 
low back condition, including pain, functional loss, and 
muscle spasm.  A letter from Dr. Bowen dated and received in 
December 1983 noted that he was treating the veteran 
conservatively for chronic back pain and that the results of 
previous x-rays of the lumbar and cervical spine had been 
within the range of normal.

The report of a VA consultation for low back strain held in 
December 1983 noted that upon palpation of the spine, 
paraspinal tenderness from L4 to S1 and midline tenderness 
from L3 to S1 were observed.  Motor and sensory findings were 
normal, although it was noted that the veteran could not 
complete the last 4 inches of attempted toe-touches.  It was 
stated that muscle spasm was absent.  The report set forth a 
diagnosis of mild spondylolysis at L5, which condition it 
noted was revealed on x-ray.  

A rating decision dated in February 1984 increased the 
evaluation of the veteran's low back disability to 10 
percent.  The disability was characterized in the rating 
decision as recurrent low back strain with mild L-5 
spondylolysis.

The veteran next was examined by VA in November 1985, in 
conjunction with a claim that he had filed for an increased 
rating of his low back condition.  The examination report 
documented that the veteran indicated he was working 40 hours 
per week as a trackman for the railroad and this represented 
fewer hours than before.  The report also stated that the 
veteran gave a history of having received physical therapy 3 
days per week for the past 2 years.  It also was documented 
in the report that the veteran complained of low back pain 
which he said would sometimes shoot down his right leg to his 
knee and maintained that he had endured constant aching of 
his back consistently since the automobile accident of 1972.  
It was reported that the veteran recounted having occasional 
swelling in addition to pain and asserted that this swelling 
prevented him from performing such functions as bending over 
and lifting objects weighing even 25 pounds.  Examination 
revealed that the veteran had paralumbar muscle spasm but a 
normal lordotic curve.  The veteran was observed to have a 
normal gait, to be using no brace or cane, and to perform 
fully functions such as rising from a sitting position, 
walking on his toes and heels, and squatting.  However, it 
was noted that the veteran complained of pain in the L-5 
region when in a squatting position.  The report also 
documented that the veteran exhibited limited range of motion 
of the spine in most instances and even when motion was full, 
exhibited pain, particularly pain associated with the right 
paralumbar area.  The veteran's reflexes and pinprick 
sensations were normal.

A rating decision dated in February 1986 increased the 
evaluation of the veteran's low back disability to 20 
percent.  The disability was described in the rating decision 
as low back strain with mild spondylolisthesis, pain, 
limitation of motion, and muscle spasm.  

Another VA examination of the veteran was conducted in 
December 1987 in conjunction with another claim that he had 
filed for an increased evaluation of his low back disability.  
The veteran was observed to be wearing a lumbosacral brace.  
The examination disclosed that upon percussion, the veteran's 
spine was tender.  A considerable degree of muscle spasm was 
found.  The veteran exhibited range of motion of the spine 
that was limited in all directions, and more so than on the 
November 1985 VA examination.  Knee and ankle jerks were 
normal.  X-rays taken for the examination showed an 
abnormality in the veteran's lordotic curve.  However, 
vertebral heights and disc spaces were well maintained, and 
the pedicles of the vertebral arches appeared intact.  There 
was evidence of spondylolysis.  The examination resulted in a 
diagnosis of low back strain with paralumbar muscle spasm and 
limitation of motion.

A rating decision dated in March 1988 continued the 20 
percent evaluation of the veteran's low back disability.

Included in the claims file was a letter from the railroad 
that had employed the veteran as a trackman stating that he 
had been found medically unqualified to perform his job 
because his physician, Dr. Stoll, had restricted him from 
lifting more than 50 pounds. 

The veteran next was examined by VA in September 1994.  It 
was noted in the examination report that the veteran was 
working as a manual laborer in a paper mill.  The examination 
report stated that abnormalities in posture or fixed 
deformities were evident.  The examiner observed no muscle 
spasms, although the veteran reported having a tightening of 
his back muscles after being tested for range of motion.  It 
was noted that the veteran was taking ibuprofen and the 
skeletal muscle relaxant Robaxisal (methocarbamol).  The 
veteran's spinal range of motion consisted of 43 degrees of 
forward flexion, 22 degrees of backward extension, 20 degrees 
of left lateral flexion, 25 degrees of right lateral flexion, 
and 32 degrees of lateral rotation for each side.  The 
examiner observed that the veteran appeared to have pain on 
motion and difficulty moving and performing functions such as 
bending.  Neurological assessment indicated that the veteran 
had reduced reaction to painful, light, and vibratory stimuli 
in his right upper and lower extremities and reduced reaction 
to vibratory stimuli in his left lower extremity.  X-rays of 
the lumbosacral spine were reported to have shown mild lumbar 
scoliosis toward the right side with anterior marginal 
spurring over the lumbar vertebral bodies.  The pedicles of 
the vertebral arches appeared intact.  Vertebral bodies were 
of normal height, and intervertebral disc spaces had been 
maintained.  X-rays of the thoracic spine were normal.  The 
examination resulted in a diagnosis of history of injury to 
the back, with clinical findings of reduced range of motion 
of the lumbar spine and reduced sensation in the right-side 
extremities, and with x-ray findings of mild scoliosis.

A rating decision dated in October 1994 continued the 20 
percent evaluation of the veteran's low back disability.

Private medical records later submitted were dated in 1994-
1996.  The report of a magnetic resonance imaging (MRI) study 
of the lumbar spine performed in September 1995 was negative.  
The report stated that there was no evidence of spinal canal 
stenosis and that neural foramina appeared preserved at all 
levels.  Vertebral bodies themselves were found to be intact, 
with no focal bony abnormalities.  Cauda equina appeared to 
be normal as well.  There was no evidence of annular disc 
bulge or of focal disc protrusion.  An MRI whole-body bone 
scan performed at the same time found no abnormalities 
pertaining to the spine.  A letter dated in January 1996 from 
Dr. Wallace, a neurologist, to the veteran's personal 
physician, Dr. Bowen, summarized the results of an 
examination and electrodiagnostic studies.  The veteran had 
reported having pain in his low back and down the posterior 
lateral aspect of the right thigh and intermittent weakness 
in his right leg.  On clinical examination, Dr. Wallace's 
letter indicated, the veteran displayed normal reflexes and 
on electrodiagnostic examination displayed normal motor 
capacities.  An electromyograph (EMG) disclosed normal 
results in all muscles tested with the exception of the right 
tibialis posterior, where a "borderline" abnormality was 
said to be displayed only when the testing needle was 
inserted and not when the muscle was at rest.  In all muscles 
tested, the motor unit potential amplitude, duration, and 
configuration were normal.  Dr. Wallace opined in the letter 
that the borderline abnormality found in the right tibialis 
posterior could signify a radiculopathy at L-5 if there were 
MRI findings demonstrating L-5 nerve root compression.  Dr. 
Wallace stated that absent such findings, he would not 
diagnose any radiculopathy.  Also submitted were the clinical 
records of the veteran prepared by Dr. Bowen for the period 
November 1994-March 1996.  A November 1994 treatment note 
documented that the veteran complained of pain in his low 
back and right hip that he said had persisted since he was 
injured during service and worsened in the last 5 years.  
Throughout the period covered by those records, the veteran 
continued to complain of having pain in his low back and 
lower extremities both while in motion and while at rest.

During this period, the veteran applied for the position of 
part-time mail handler with the United States Postal Service 
(Postal Service).  The claims file contained a letter dated 
in August 1995 from the Post Service to the veteran stating 
that on the basis of his medical history and its own 
examination of him, it had determined that he was physically 
not qualified for the job.  The letter advised the veteran 
that the Postal Service believed that he could not perform 
the heavy lifting, carrying, pushing, standing, and repeated 
bending required by the job without inviting injury.

The veteran was examined by VA in June 1996 in conjunction 
with his current claim for an increased evaluation of his low 
back disability.  The examiner noted that the veteran 
complained of having pain that would travel from his low back 
down to his right ankle.  It was also noted that the veteran 
described his employment at the paper mill and opined that 
the heavy lifting it required him to perform had aggravated 
his back discomfort and caused him to lose feeling in his 
right leg.  The examiner reported that the veteran had 
difficulty undressing, tended to avoid bending his back, 
walked on his toes with pain at L2-L3, could not walk on his 
heels because of low back pain, and walked on the outside of 
his feet with pain at L2-L3.  The lower extremities appeared 
to have normal strength and pulsation.  Lower extremity 
reflexes, however, were decreased in the right knee and 
absent in the right Achilles tendon.  There was decreased 
sensation of light touch and of pain-inducing stimuli over 
most of the right lower extremity.  In addition, the examiner 
found that the veteran's back was tender at T4 and T10 and at 
L2-L3 and L4-L5.  Straight leg raises were negative for the 
left but positive at 45 degrees for the right.  Hip flexion 
was 0-135 degrees but with pain on the right. It was observed 
that there was an absence of muscle spasm.  The veteran's 
spinal range of motion consisted of 68 degrees of forward 
flexion with pain at L2-L3, 30 degrees of backward extension 
with pain at L2-L3, 40 degrees of left lateral flexion with 
pain at L2-L3, 30 degrees of right lateral flexion with pain 
at L2-L3, and 55 degrees of lateral rotation for each side 
but with pain at L2-L3 with rotation to the right.  The 
examiner found that the veteran had scoliosis to the right in 
the lumbar region and to the left in the thoracic region.  
The report stated that x-rays of the lumbosacral spine 
performed for the examination were completely normal.  The 
examination resulted in diagnoses pertaining to the low back 
of chronic back strain with normal x-rays, some limitation of 
motion with pain, and decreased light touch and pain 
sensation as well as positive straight leg raises in the 
right lower extremity; and scoliosis to the right in the 
lumbar region and to the left in the thoracic region.

After the July 1996 rating decision now on appeal had been 
issued, additional medical evidence was incorporated into the 
record of the claim.  Documentation by Professional Therapies 
of Roanoke, Inc. (Professional Therapies) dated in August 
1997 contained a detailed evaluation of the veteran's 
condition but added that the evaluation was invalid because 
the veteran had exaggerated his symptoms and exhibited 
behavior ('inappropriate illness behavior") that was not 
proportionate with his actual medical impairment.  A second 
evaluation by Professional Therapies was dated in February 
1998 and was performed for the purpose of establishing for 
the veteran an impairment rating denoting disability.  The 
veteran's right lower extremity and his range of motion in 
his lumbosacral spine were evaluated.  The right lower 
extremity was found to be 36.5 percent impaired and range of 
motion in the lumbosacral spine to be 7 percent impaired.  
However, a notation with the latter finding appeared to say 
that it was invalid.  The evaluation assigned the veteran a 
whole person impairment rating of 18.5 percent.  Also 
submitted was a March 1998 letter from a physician, Dr. 
Haney, who stated that he had been treating the veteran since 
December 1997.  Dr. Haney expressed agreement with the 
impairment ratings for the right lower extremity and whole 
person set forth in the February 1998 Professional Therapies 
evaluation.  He wrote that on examination, the veteran 
exhibited a positive right straight leg raise, a positive 
Bragard's sign bilaterally, and right knee crepitus on 
motion.  Dr. Haney set forth diagnoses of internal 
derangement of the right knee and bulging discs at L4-L5.  In 
a second letter, dated in June 1998, Dr. Haney repeated these 
diagnoses and as to the second, added that there was 
arthropathy of the vertebral facets at L4-L5 and L5-S1.  Dr. 
Haney asserted that as a result of his condition, the veteran 
had functional limitations.  Dr. Haney described these 
limitations as prohibitions against heavy lifting, bending, 
prolonged sitting, standing, or walking, squatting, kneeling, 
and climbing.  Incorporated into the claims file as well was 
a vocational, educational, and psychological evaluation of 
the veteran by Educational Services Institute.  The 
evaluation indicated that the veteran had undergone surgery 
on his right knee in July 1997 to repair a torn lateral 
meniscus.  It contained no clinical findings pertaining to 
the veteran's back.

II.  Analysis

The veteran has alleged that his low back disability is more 
severe than contemplated by the 20 percent evaluation 
currently assigned to it.  Thus, the veteran's claim of 
entitlement to an increased evaluation of this disability is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  VA regulations 
require that, in evaluations of a given disability, that 
disability be viewed in relation to its whole recorded 
history.  See 38 C.F.R. §§ 4.1, 4.2.  When there is a 
question as to which of two ratings should be assigned to a 
disability, the higher rating must be assigned if the 
disability pictured by the record more closely approximates 
the criteria required by that rating.  38 C.F.R. § 4.7.  All 
VA regulations which the face of the record indicates are 
potentially relevant to the claim for increased evaluation 
will be considered by the Board, whether explicitly raised in 
the record or not, unless their consideration would be 
arbitrary, capricious, or contrary to law.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  Thus, a claim for an 
increased evaluation of disability will be granted unless a 
preponderance of the evidence of record is against the claim.  
38 U.S.C.A. § 5107(b) (West 1991).

The history of the veteran's low back disability has been 
noted.  See Schafrath v. Derwinski, 1 Vet. App. 589.  
However, in a claim for an increased evaluation, the present 
level of the disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Therefore, evidence of record 
most pertinent to the claim will be that bearing on this 
issue.  

As has been suggested above, the specific characterization of 
the veteran's low back condition has been modified in the 
RO's decisional documents as the diagnoses of that condition 
have changed, even while the rating of the condition has not  
exceeded its current evaluation of 20 percent.  See 38 C.F.R. 
§ 4.13 (1999).  The Board notes that this recharacterization 
of the veteran's disability has continued on this appeal as 
additional medical evidence has been received into the 
record.  The July 1996 rating decision described the 
veteran's low back condition as low back strain with mild 
spondylolisthesis.  The supplemental statement of the case 
dated in October 1998 characterized the veteran's disabling 
condition as low back strain with scoliosis and degenerative 
disc disease, and this characterization was retained in the 
supplemental statements of the case issued in February 1999 
and June 1999.  Likewise, for purposes of deciding the 
current claim, the RO has evaluated the veteran's low back 
condition under different Diagnostic Codes from the Schedule 
for Rating Disabilities as the record of medical findings has 
changed.  These Diagnostic Codes are 5295 (pertaining to 
lumbosacral strain), 5292 (pertaining to limitation of motion 
of the lumbar spine), and 5293 (pertaining to intervertebral 
disc syndrome).  See 38 C.F.R. §§ 4.71, Diagnostic Codes 
5292, 5293, 5295 (1999).  The Board finds that these 
Diagnostic Codes are potentially applicable to the veteran's 
claim and therefore must be considered on this appeal.  See 
Schafrath, 1 Vet. App. 589.

The veteran's low back condition may be rated as 
intervertebral disc syndrome under Diagnostic Code 5293.  
This syndrome involves degrees of persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  Under Diagnostic Code 5293, a 10 percent evaluation is 
provided for a mild intervertebral disc syndrome.  A 20 
percent rating is provided for a moderate syndrome with 
recurring attacks.  A 40 percent evaluation is provided for 
severe symptomatology, with little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  The veteran 
has been diagnosed with spondylolisthesis, arthropathy of the 
vertebral facets at L4-L5 and L5-S1, and bulging discs at L4-
L5.  In this case, it is clear that the criteria for a 40 
percent evaluation have not been met.  Although there are 
some indications of possible neurological involvement 
involving the veteran's right leg - - positive right straight 
leg raises exhibited during examinations, a positive 
Bragard's sign identified in March 1998 by the veteran's 
private physician, the "borderline" abnormality revealed on 
the EMG reported by the neurologist who saw the veteran in 
January 1996, the decreased sensation in the right leg when 
certain stimuli were applied thereto - - no radiculopathy or 
neuropathy has been diagnosed.  The neurologist who examined 
the veteran in January 1996 specifically declined to enter 
such a diagnosis in the absence of MRI evidence of nerve root 
compression, and such evidence is absent from the record.  In 
fact, the September 1995 MRI study of the veteran's lumbar 
spine revealed normal cauda equina, neural foramina that were 
preserved at all levels, and no evidence of spinal canal 
stenosis.  Furthermore, the pertinent medical findings 
generally include the absence of muscle spasm.  For these 
reasons, the Board finds that the veteran's low back 
condition is more accurately described as moderate than 
severe under Diagnostic Code 5293.  Thus, a 20 percent 
evaluation, and no more, is in order under this Diagnostic 
Code.

The veteran's low back disability can be rated instead under 
Diagnostic Code 5295.  This Diagnostic Code provides for a 20 
percent evaluation for lumbosacral strain if the disability 
involves muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent evaluation is in order if the 
lumbosacral strain is severe, with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritis changes, or narrowing 
or irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  
The veteran has flare-ups of pain and limitation of motion 
with pain.  However, there is no documentation in the record 
of a finding of abnormal mobility on forced motion.  Nor does 
the evidence demonstrate that there is a listing of the 
veteran's spine to the opposite side.  A finding of narrowing 
or irregularity of joint spaces is not present in the record.  
Nor are osteoarthritis changes in the lower back, another 
requirement for a 40 percent evaluation, documented in the 
medical record.  Indeed, the imaging studies of the veteran's 
lower back, the September 1995 MRI and the June 1996 x-rays, 
performed in connection with this claim yielded normal 
results.  Therefore, the Board finds that the medical 
evidence of record does not support an evaluation of 40 
percent under Diagnostic Code 5295.  The picture of the 
veteran's disability presented by that record more closely 
approximates the criteria for a 20 percent evaluation 
thereunder.  Thus, a 20 percent evaluation, and no more, is 
in order under this Diagnostic Code.  See 38 C.F.R. § 4.71.

The veteran's low back condition may be evaluated in the 
alternative under Diagnostic Code 5292, which pertains to 
limitation of motion of the lumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1999).  Under this Diagnostic 
Code, a 20 percent rating is afforded for moderate limitation 
of motion and a 40 percent rating for severe.  None of the 
range of motion testing documented in the claims file 
resulted in measurements that would translate into severe 
limitations of motion.  At most, the veteran's limitations of 
motion are moderate.  As such, they would warrant no more 
than a 20 percent rating under this Diagnostic Code.  A 40 
percent evaluation would not be available to the veteran 
under Diagnostic Code 5292.

However, a compensable disability rating may be given under 
VA regulations for disability due to, among other causes, 
pain on use of the part or parts concerned, and/or weakness 
and fatigability on their use if such is supported by 
adequate pathology and evidenced by the visible behavior of a 
claimant in undertaking motion.  A finding of limited range 
of motion and/or instability of the part or parts concerned 
is not required in such a case.  Schafrath v. Derwinski, 1 
Vet. App. at 592.  Weakness is as significant as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 
(1999).  Therefore, a compensable rating of disability may be 
warranted for functional loss due to such factors.  38 C.F.R. 
§ 4.40.  Furthermore, a compensable rating for disability of 
a joint or joints may be given for weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.), pain on movement, and 
excess fatigability upon use of the disabled part or parts.  
38 C.F.R. § 4.45.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (the Court) has held that in 
evaluating disabilities of the musculoskeletal system, VA has 
a duty to consider and apply these regulations and can do so 
without violating 38 C.F.R. § 4.14, which states that 
evaluation of the same disability under different diagnoses 
is to be avoided.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  It has also been held specifically, by the VA 
General Counsel, that when a disability is evaluated under 
Diagnostic Code 5293, 38 C.F.R. §§ 4.40 and 4.45 must both be 
considered.  See VAOPGCPREC 36-97 (December 12, 1997)  A 
compensable rating could be warranted under these regulations 
regardless of whether symptoms were displayed upon repeated 
use or during flare-ups only.  See DeLuca, 8 Vet. App. 202.

In this case, the evidence of record indicated that the 
veteran experiences pain on motion involving his spine.  The 
Board notes that the veteran's private physician opined, in 
June 1998, that the veteran was restricted in his ability to 
perform numerous movements.  However, this opinion is of 
scant value to the Board because it did not differentiate 
functional restrictions caused by the veteran's low back 
condition from those caused by the post-surgical condition of 
his right knee.
The findings of the physician who performed the June 1996 VA 
examination are more pertinent and useful here.  The 
examination report disclosed that the veteran appeared to the 
physician to have pain both when performing movements at the 
direction of the physician and when performing the everyday 
function of undressing.  The physician observed that the 
veteran seemed to try to avoid moving his spine.  
Furthermore, the physician was able to identify specific 
points on the lumbosacral spine that appeared to be the locus 
of the pain experienced by the veteran when undertaking 
directed movement.  In addition, the record documented 
recurring complaints of low back pain on the part of the 
veteran.

Therefore, the Board determines that a preponderance of the 
evidence supports the veteran's claim for an increased 
evaluation of his low back strain.  See 38 U.S.C.A. 
§ 5107(b).  The Board is of the opinion that an additional 
disability evaluation of 10 percent is warranted on account 
of functional loss related to pain, resulting in a rating of 
30 percent.  See 38 C.F.R. § 4.40; see 38 C.F.R. § 4.3.  It 
is the opinion of the Board that the evidence of record does 
not support a higher evaluation.


ORDER

An increased evaluation of 30 percent for low back strain 
with mild spondylolisthesis, scoliosis, and degenerative disc 
disease is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

